Name: 89/624/EEC: Council Decision of 20 November 1989 amending Decision 81/518/EEC on the restructuring of the system for agricultural surveys in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe;  agricultural structures and production;  economic analysis
 Date Published: 1989-12-08

 Avis juridique important|31989D062489/624/EEC: Council Decision of 20 November 1989 amending Decision 81/518/EEC on the restructuring of the system for agricultural surveys in Italy Official Journal L 359 , 08/12/1989 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 30 P. 0220 Swedish special edition: Chapter 3 Volume 30 P. 0220 COUNCIL DECISION of 20 November 1989 amending Decision 81/518/EEC on the restructuring of the system for agricultural surveys in Italy (89/624/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(1), Having regard to the opinion of the European Parliament(2), Whereas, in order to be able to achieve the objectives laid down in Decision 81/518/EEC(3), as amended by Decision 87/570/EEC(4), and with due regard to experience to date, it would appear appropriate to extend by two years the duration of the plan laid down in order to enable the new system to be set up properly ; Whereas it is therefore necessary to amend the dates for the submission of the programmes and the payment arrangements laid down in Article 5, without however affecting the Community's total contribution, HAS ADOPTED THIS DECISION: Article 1 Decision 81/518/EEC is hereby amended as follows : 1.In Article 4 (1), 1988 is replaced by 1990. 2.The following is added to Article 4 (2): However, the programme of measures to be implemented in 1990 shall be communicated one month after notification of the Decision. The report on experience acquired from the implementation of the 1989 programme and details of the programme of measures to be implemented in 1991 shall be communicated in April 1990. The report on experience acquired from the implementation of the 1990 programme shall be communicated in April 1991. The report on experience acquired from the implementation of the 1991 programme shall be communicated in April 1992. 3.The following is added to Article 5 (2): Payment of the final instalment shall be effected after the report on experience acquired from the implementation of the 1991 programme has been approved, as laid down in Article 4 (3). Article 2 In September 1992, the Commission shall submit to the Council a report on the execution of the programme and in particular on the results obtained. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 20 November 1989. For the CouncilThe PresidentH. NALLET (1)OJ No C 260, 13. 10. 1989, p. 5. (2)OJ No C 304, 4. 12. 1989. (3)OJ No L 195, 18. 7. 1981, p. 48. (4)OJ No L 346, 10. 12. 1987, p. 34.